Citation Nr: 1612638	
Decision Date: 03/29/16    Archive Date: 04/07/16

DOCKET NO.  09-30 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected left thigh and hamstring disability, currently rated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and C.R.


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to May 1986 and from October 1987 to January 1993. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran testified at a personal RO hearing in October 2008 and at a Board hearing at the RO in August 2010.  Transcripts of these hearings have been associated with the claims file. 

The case was remanded in April 2011 for additional development.  In a March 2014 decision, the Board awarded an increased evaluation for the Veteran's service-connected left thigh and hamstring disability from 10 percent disabling to 30 percent disabling, but no higher.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).  In July 2015, the Court vacated the part of the Board's decision that denied entitlement to an evaluation higher the 30 percent and remanded it for additional consideration of potentially favorable medical evidence.  As such, this claim is once again before the Board.

The Board also recognizes that the Court has clarified that a claim for a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Veteran has not contended that his left thigh and hamstring disability alone renders him unemployable and the other evidence of record does not otherwise suggest that this is the case, as he is shown to be currently employed as a truck driver.  For these reasons, the Board finds that a claim for TDIU has neither been raised by the Veteran nor by the record.

This appeal was processed using the Virtual VA/VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Throughout the period on appeal, the Veteran's service-connected left thigh and hamstring disability has resulted in a disability picture more nearly approximating severe impairment by analogy to muscle group XIII, particularly due to objective findings of associated muscle atrophy.


CONCLUSION OF LAW

The criteria for entitlement to a disability rating of 40 percent, but no greater, for the Veteran's service-connected left thigh disability have been met.  38 U.S.C.A. 
 §§ 1155, 5107; 38 C.F.R. § 4.1, 4.3, 4.7, 4.40, 4.56, 4.73, Code 5313 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

In a claim for an increased evaluation, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In a letter sent in October 2006, the claimant was informed of the information and evidence necessary to warrant entitlement to an increased rating for his left thigh and hamstring disability.  Moreover, in this letter, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio, 16 Vet. App. at 183; Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that the October 2006 letter was sent to the appellant prior to the January 2007 rating decision denying an increased rating for a thigh and hamstring disability.  The VCAA notice was therefore timely.  See Pelegrini, 18 Vet. App. at 112.  

An additional VCAA letter issued in May 2008 is in compliance with Vazquez-Flores to the extent that it included such information as the appropriate rating criteria for rating the service connected disability at issue.  This letter also notified the Veteran that the impact of this disability on his "daily life" was for consideration.  In this case, the Board recognizes that the May 2008 VCAA notice was provided after the initial decision.  However, the deficiency in the timing of this notice was remedied by readjudication of the issues on appeal in subsequent supplemental statements of the case.  See Mayfield, 444 F.3d at 1328.  Accordingly, the Board finds that VA's duty to notify has been satisfied.
 
VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).   The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file. 

VA also provided the Veteran with an adequate medical examination.  The examination was adequate because it contained a history obtained from the Veteran and thorough examination relevant to the applicable rating criteria.  It also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation. 

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2)  requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) , nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2015).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.   The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015). 

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2015).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

It should be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40  allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
 § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  However, merely having pain throughout the entire range of motion of a major joint, or groups of minor joints, does not warrant a maximum rating.  Rather, any such painful motion must be shown to produce actual functional limitation.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In sum, Mitchell held that pain on motion is not, itself, "functional loss," but "may result in functional loss ... only if it limits the ability 'to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance'."  Id. at 38 (quoting 38 C.F.R. § 4.40).

The Veteran's disability has been rated by the RO under the provisions of Diagnostic Code 5313.  This Code deals with impairment to Muscle Group XIII.  Although much of the language in criteria for muscle injury is intended for injuries such as gunshot wounds, the basic descriptions of resulting impairment are appropriate for the Veteran's disability for rating purposes.  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56(c).

Under Diagnostic Codes 5301 through 5323, disabilities resulting from muscle injuries shall be classified as slight, moderate, moderately severe or severe.  38 C.F.R. § 4.56 (d). 

The type of injury associated with a moderate muscle disability is a through and through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  A history with regard to this type of injury should include service department evidence or other evidence of in-service treatment for the wound and consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, particularly lowered threshold of fatigue after average use affecting the particular functions controlled by the injured muscles.  Objective findings should include entrance and (if present) exit scars, small or linear, indicating short track of missile through muscle tissue and some loss of deep fascia or muscle substance or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. 
 § 4.56(d)(2).

The type of injury associated with a moderately severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating the track of the missile through one or more muscle groups, and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

The type of injury associated with a severe muscle disability is a through and through or deep penetrating wound by a small high-velocity missile or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, and intermuscular binding and scarring.  A history with regard to this type of injury should include prolonged hospitalization in service for treatment of wound, consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed, and adherent scars indicating wide damage to muscle groups in missile track, and indications on palpation of loss of deep fascia, muscle substance, or soft flabby muscles in wound area.  Also, muscles swell and harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side should indicate severe impairment of function.  If present, the following are also signs of severe muscle disability: (A) X- ray evidence of minute multiple scattered foreign bodies indicating intermuscular trauma and explosive effect of missile; (B) adhesion of scar to one of the long bones, scapula, pelvic bone, sacrum, or vertebrae, with epithelial sealing over the bone, rather than true skin covering in an area where bone is normally protected by muscle; (C) diminished muscle excitability to pulsed electrical current in electrodiagnostic tests; (D) visible or measurable atrophy; (E) adaptive contraction of an opposing group of muscles; (F) atrophy of muscle groups not in the track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle; and (G) induration or atrophy of an entire muscle following simple piercing by a projectile.  38 C.F.R. § 4.56(d)(4).

As previously noted, the Veteran's disability of the left thigh and hamstring has been rated by the RO under the provisions of 38 C.F.R. § 4.73, Diagnostic Code 5313, which pertains to impairment of muscle group XIII.  Such group affects the extension of hip and flexion of knee; outward and inward rotation of flexed knee; acting with rectus femoris and sartorius, acting with Muscle Group XIV, synchronizing simultaneous flexion of hip and knee and extension of hip and knee by belt-over-pulley action at knee joint. Group XIII involves the posterior thigh group, hamstring complex of 2-joint muscles (1) biceps femoris, (2) semimembranosus, and (3) semitendinosus.  Under this code, a noncompensable rating is assigned for a slight muscle injury, a 10 percent rating when moderate, a 30 percent rating when moderately severe, and a 40 percent rating when there is a severe injury.  38 C.F.R. § 4.73, Diagnostic Code 5313.

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Background

The Veteran has been afforded several VA examinations in connection with the evaluation of the disability on appeal in this case.  Each of the corresponding examination reports presents pertinent clinical findings from medical professionals informed by interview and direct inspection of the Veteran.

A November 2006 VA examination report discusses the Veteran's left thigh and hamstring injury and indicates the Veteran reported crushing his thigh between two trucks while stationed in Germany in 1992.  The Veteran underwent no surgery, but was treated at Bremerhaven Hospital in Germany.  His pain on a daily basis was 2/10 or 3/10, and the Veteran reported the pain being weather dependent.  The Veteran reported giving way sensations in his left leg and flare-ups of pain which he rated 10/10.  The Veteran also reported popping in his left knee, although he had not sought treatment for his knee.  He could not walk more than 100 yards without pain and had difficulty in his occupation as a truck driver due to his leg pain.  The examiner reported that the injury was to the group XIII hamstring muscles and there were no associated injuries of boney structures, nerves, or vascular structures and there was no effect or inability to move the joint, hip, or knee through a portion of its range of motion.

On physical examination, the left thigh showed a 3 centimeter scar that was well healed.  There was no sensitivity on the scar, no adhesions, and no tendon damage. There also was no nerve or bone joint damage.  Muscle strength showed diminished strength (4-/5).  The muscle group could move the joint through normal range with sufficient comfort, endurance and strength to accomplish daily living.  Range of motion and function of the left knee and the left hip was not additionally limited by pain, fatigue, weakness, or lack of endurance and there was no increase in pain or decrease in range of motion with repetitive testing. 

The left knee had a range of motion to 135 degrees flexion without pain and was stable to varus and valgus stress in a neutral position and at 30 degrees flexion.  The anterior cruciate ligament and posterior cruciate ligament were stabilized.  There was a negative McMurray's test.

The VA examiner noted that the Veteran did not exhibit pain or limitation in range of motion in conjunction with the examination, but that it was conceivable that pain during flare-ups could further limit function as described by the Veteran.

November 2006 X-rays of the Veteran's left thigh and knee show there were minor degenerative osteophytes at the posterior patella, but no other bony, joint, or soft tissue abnormalities were found with respect to the knee, and no fractures or other bony or soft tissue abnormalities noted with respect to his left femur. 

A May 2008 VA treatment record from the Loma Linda VAMC shows the Veteran sought treatment for left leg pain which he rated as 10/10 and reported being unable to walk freely.  The Veteran reported having not driven his truck for five days and having increased his walking the past two days.  He reported difficulty sleeping due to the swelling of his thigh and tightening of the muscles.  The record indicates +1 mild edema and posterior muscle atrophy.  There was no erythema to his calves and a negative straight leg raise test.  X-rays showed an unremarkable left hip with no fracture or subluxation or degenerative changes.  It was recommended that the Veteran research rice and heat therapies, that he use proper ergonomic support while driving, and to elevate his swollen leg over the next two days. 

A June 2008 VA treatment record from the Memphis VAMC shows that the Veteran sought treatment for swelling and pain in his left thigh following his visit to the Loma Linda VAMC in May 2008.  He also reported loss of some movement in his left toes.

A July 2008 VA treatment record from the Memphis VAMC shows that the Veteran sought treatment for weakness in his left foot, muscle cramps, and fascilualtions.  He was given prescriptions for his leg pain and insomnia. 

An October 2008 VA treatment record from the Savannah CBOC shows the Veteran sought treatment for left leg and hip pain he rated at a five.  The Veteran reported his disability was getting worse and he could not hold a job due to the pain. He was prescribed additional medications, but warned not to drive while taking them.  An MRI was ordered.

At the October 2008 Decision Review Officer hearing at the Nashville RO, the Veteran stated that he experiences constant, pulsing pain in his left leg and thigh which is most prominent when he is active.  He also stated that his leg disability limits his daily activities and that during the day he does not take medications due to his job as a truck driver.  The Veteran reported being hospitalized for three weeks at Bremerhaven Military Hospital in Germany at the time of the incident. 

On July 2008 VA examination, the Veteran reported constant pain to his left thigh which he rated at 4/10 and noted that the pain was not necessarily related to activity.  He also reported that the pain can escalate to a 10/10 without warning.  He noted a weakness in his left foot compared to the contralateral side.  The Veteran reported using a cane to walk and being able to walk about 100 to 150 yards.  He was still working as a truck driver and reported working through the pain, but otherwise did not have problems with daily living and had no flare-ups besides those described above. 

Physical examination of the lower left extremity revealed a dorsalis pedis pulse which was 2+.  There was decreased sensation in a non-dermatone distribution in the dorsum and plantar aspect of the foot and the anterior lateral and posterior medial aspect of the leg.  The Veteran was able to stand on his great toes and walk on his toes and his heels.  He had four out of five muscle strength in all muscle groups.  Range of motion of the left hip was to 100 degrees of flexion, to 10 degrees of internal rotation, to 30 degrees of external rotation, to 30 degrees of abduction, and to 20 degrees of adduction.  There was no change with repetitive motion, though there was mild pain with motion.  The Veteran was tender to palpation in the hamstrings and the examiner noted a 2 centimeter scar on the posterior lateral aspect of the proximal thigh and a 2 centimeter scar on the proximal medial aspect of the proximal thigh which were well healed.  He had negative straight leg bilaterally, negative Stinchfield, and negative Faber. 

The examiner found residuals of a thigh penetrating and crush injury with no residual deficit to the biceps femoris and semimembranosus.  The examiner noted that the symptomatology described by the Veteran was inconsistent with this injury and more consistent with a back injury.  The examiner noted that there was mild discomfort during the examination and that it was conceivable that pain could further limit function as described. 

An August 2008 VA treatment record indicates there is no electrophysical evidence of a polyneuropathy associated with the Veteran's injury.

A November 2008 MRI of the Veteran's left femur showed no abnormalities of the musculature of the left thigh or the left femur.  There was a small amount of fluid within the synovial cavity of the left hip.  No tendinous, bursal, or subcutaneous abnormalities were noted and the impression was a normal MRI of the left thigh.

A January 2009 VAMC Memphis treatment record shows the Veteran sought treatment for continued thigh pain as well as pain in his hips and knees which was burning and constant.  The Veteran's left lower extremity had 5/5 muscle strength on foot plantar flexion, dorsiflexion, and toe extension and had 5/5 knee extension.  On knee flexion, he had 4/5 muscle strength with pain.  There was no disruption to any of his hamstring tendons and no significant atrophy noted in the thigh.  The treatment record indicates that the Veteran does likely have some mild scarring in his hamstrings and his pain could be due to some weakness from the scar tissue or nerve damage. 

A March 2009 VA treatment record shows the Veteran continued to have thigh pain for which he saw a VA physical therapist. He had 5/5 muscle strength and declined a second NCV to assess nerve damage as well as an additional lumbar spine evaluation.  The treatment record indicates that if the Veteran were to return, lumbar spine imaging should be obtained as there was nothing more to be done by orthopedics.  There was a small area of soft tissue defect in the proximal posterior thigh noted, though gait and strength were normal.

A March 2009 VA treatment record showed that when referred for physical therapy, the range of motion for the Veteran's left knee and left hip was within normal limits and the left hamstring was to 80 degrees.  There was no functional limitations noted and the Veteran was given home exercises. 

On May 2009 VA examination for his low back, the examiner found that the Veteran had 2+ deep tendon reflexes at the ankle and knees and bilaterally had normal (5/5) muscle strength for EHL, TA, GS, quadriceps, hamstrings and hip flexors.  He had normal sensation to light touch.  The examiner concluded that the Veteran had tight hamstrings which contributed to his back pain. 

An April 2011 Board remand instructed the RO to arrange for another VA examination based on the Veteran's contention that his leg disability had gotten worse since the last assessment. 

On the May 2011 VA examination, the reported his pain being a 3/10, with flare-ups up to 10/10 which could occur one to two times per week and could last up to two days.  Flare-ups tended to occur after bending or driving for long periods of time.  The Veteran reported that medications and physical therapy have provided no pain relief and that the pain interferes with his job as a truck driver.  He did not report use a brace or a cane. 

Upon examination, the examiner noted a muscle soft tissue defect 18 centimeters long by 3 centimeters wide by 2 centimeters deep.  There was mild tenderness overlying the defect.  The left knee showed no varus/valgus or anterior/posterior instability on drawer testing and Lachman's and McMurray's testing was negative.  The range of motion in the left knee was to 140 degrees and was unchanged after repetitive motion and without pain.  His left hip had 45 degrees of abduction, 25 degrees of adduction, and 30 degrees of extension.  There was 60 degrees of external rotation, 30 degrees of internal rotation, and 90 degrees of forward flexion.  These ranges of motion were also unchanged by repetitive testing, though the examiner noted the Veteran experienced pain from 80 to 90 degrees of forward flexion.  The painful motion on forward flexion was the only limiting factor in the Veteran's range of motion testing on examination (although the examiner conceded there could be additional pain during flare-ups).  The examiner reported 4/5 hamstrings function and 5/5 quadriceps function. X-rays did not show any advanced arthritis in his hip or knee joints. 

The examiner noted that there was some pain with the range of motion testing and the Veteran may have further limitations if he was particularly active during the day.  The examiner was unable to determine the extent this could limit function with medical certainty.  The examiner opined that the Veteran's disability is moderately severe.

The Veteran was provided with an additional VA examination in October 2015.  The examiner reported that the injury was to the group XIII hamstring muscles.  It was noted that the Veteran had minimal scars associated with the injury.  Palpation revealed loss of deep fascia.  The Veteran was also noted to have visible muscle atrophy.  The examiner noted that the veteran reports that he is limited in walking long distances secondary to muscle pain/cramping/and fatiguing of the left hamstring muscles.  The Veteran reports disturbed sleep pattern secondary to discomfort.  The Veteran reports that he is unable to ride bicycle since the injury. On exam, there is definite muscle atrophy in the left hamstring muscle group(XIII); while the veteran is able to ambulate and can flex left knee against resistance, he subjectively reports the former symptoms of perceived weakness and fatiguing in the left leg.  There were also cardinal signs and symptoms of muscle injury which  included consistent loss of power and weakness and occasional lowered threshold of fatigue and fatigue pain.  Muscle strength testing revealed less than normal strength for muscle group (XIII).  Muscle atrophy was indicated by a normal measurement of 24.75 centimeters on the normal side and 24 centimeters on the atrophied side.  The veteran reports that the pain and fatiguing in his left leg has
caused him to seek more sedentary work (currently works as a truck
driver).  The veteran reports that he formerly worked in construction, roofing, plumbing, etc. but had to stop those jobs when he injured his leg.

The claims file additionally contains lay statements from the Veteran and other witnesses concerning a wide range of issues and the remote history of his left thigh disability.  To the extent that the lay testimony in this case contains information specifically pertinent to the left thigh disability rating issue on appeal, this information is essentially consistent with the account of symptoms and features of the disability discussed in the detailed VA examination reports informed by the Veteran's descriptions and objective medical findings.  To the extent that the Veteran's contentions have additionally referenced corroborative photographs, the Board notes that all of the Veteran's contentions and symptom reports have been considered and accounted for by the VA examination reports of record as well as by the Board analysis in applying the rating criteria to the shown disability features in this case.

Analysis

Based on the above, the Board finds that left thigh and hamstring disability meets the criteria for a 40 percent evaluation throughout the appeals period.  This is based upon the fact that the Veteran's condition has shown the presence of visible atrophy of his left thigh and hamstring muscles throughout the appeals period.  Although this symptom was not specifically listed on the results of the 2006, 2008, and 2011VA examinations, the Board highlights the fact that it has been shown on various treatment records, to particularly include a May 1997 medical record noting complaints of hamstring atrophy, a May 2008 examination recording "[p]osterior muscle atrophy present on inspection", and a 2010 medical record noting "mild [left] thigh muscle atrophy", as well as the most recent October 2010 VA examination showing current visible atrophy.  In this regard, the Board notes that, VA has recognized that "[d]ifferent examiners, at different times, will
not describe the same disability in the same language," which is why rating specialists are tasked with interpreting and reconciling the medical evidence of record.  38 C.F.R. § 4.2 (2015); see Ardison v. Brown, 6 Vet. App. 405 (1994).  As such, while some of the VA examiners did not specifically note findings of atrophy, they did provide findings of symptoms of the same type and severity as the medical providers who did note such findings.  Accordingly, the Board finds that it is reasonable to presume that the atrophy that has been variously noted in association with the Veteran's condition since 1997 to the most recent 2015 VA examination has been consistently present throughout, as the Veteran's overall symptom picture for those periods in which atrophy was noted has remained consistent.  At the very least, the Board finds that the Veteran's overall disability picture is more reflective of the criteria for a 40 percent evaluation.

As such, the Board finds that the Veteran is entitled to a 40 percent evaluation throughout the period of appeals, based upon the severe symptoms of visible atrophy of the left thigh and hamstring muscles.

Although this is the highest schedular evaluation available for this condition based upon the Rating Schedule, consideration can also be afforded the Veteran on the basis of an extra-schedular evaluation as discussed further below.

The Board has considered whether staged ratings are warranted but finds that they are not, as the evidence, does not show that there are distinct periods of time where an evaluation in excess of 40 percent is warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's left thigh and hamstring disability at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2015).

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate the Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2015). 

The rating criteria adequately contemplate the Veteran's left thigh and hamstring disability.  The Veteran's left thigh and hamstring disability is manifested by severe symptoms such as visible atrophy.  These manifestations are already contemplated in the rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability.  As the Veteran's disability picture is contemplated by the rating schedule, the Board need not consider whether the disability picture exhibits other related factors such as marked interference with employment and frequent periods of hospitalization.  In short, the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Accordingly, referral for consideration of an extraschedular rating is not warranted.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert, 1 Vet. App. at 49.


ORDER

A disability rating of 40 percent, but no higher, is warranted for the Veteran's service-connected thigh and hamstring disability.  The appeal is granted to this extent, subject to laws and regulations governing payment of VA monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


